Order of disposition, Family Court, Bronx County (Myra Martinez-Perez, J.), *272entered on or about May 25, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for 12 months, and directed that he engage in drug and sex abuse counseling, submit to random drug testing, and participate in 60 days of community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification and credibility. The element of intent to obtain sexual gratification, as defined by Penal Law § 130.00 (3), could be readily inferred, under all the circumstances, from the 14-year-old appellant’s conduct itself, consisting of grabbing the victim’s buttock after comments replete with sexual innuendo (see, Matter of Troy B., 270 AD2d 107; compare, Matter of Clifton B., 271 AD2d 285). Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.